TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 24, 2014



                                      NO. 03-12-00764-CV


                                      John Rady, Appellant

                                                 v.

   BAC Home Loans Servicing, LP; and Mortgage Electronic Registration Systems, Inc.,
                                     Appellees




     APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
 DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE GOODWIN


This is an appeal from the judgment signed by the trial court on August 9, 2012. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to

this appeal, both in this Court and the court below.